 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Gentleman Marshall as AGENT obo His                 Case No.: 18-CV-2551-GPC-JLB
     Granted Federal Franchise MARSHALL
12
     PFEIFFER Known as #222703407-                       ORDER GRANTING MOTIONS TO
13   g38455581,                                          DISMISS [ECF Nos. 73, 74, 75, 87].
14                                      Plaintiff,
15   v.
     GENERAL MOTORS/ CORPORATION
16   SERVICE COMPANY; ALLY
17   FINANCIAL INC/ CORPORATION
     SERVICE COMPANY; FEDERAL
18   HOME LOAN MORTGAGE
19   CORPORATION/AGENT; THE BANK
     OF NEW YORK MELLON
20   CORPORATION/AGENT; NEWREZ
21   LLC F/K/A NEW PENN FINANCIAL,
     LLC, D/B/A/SHELLPOINT
22   MORTGAGE SERVICING LLC;
23   QUALITY LOAN SERVICE
     CORPORATION,
24
                                     Defendants.
25
26
           This litigation arises out of a loan obtained by pro se Plaintiff Marshall Pfeiffer
27
     (“Plaintiff”), secured by a Deed of Trust on his property, located in El Cajon, California.
28
                                                     1

                                                                                 18-CV-2551-GPC-JLB
 1   At issue is Plaintiff’s Second Amended Complaint (“SAC”), which alleges that entities
 2   associated with servicing, owning, and selling his mortgage loan have improperly and
 3   fraudulently moved to foreclose against him. (ECF No. 71.)
 4          Various defendants in this case (“Defendants”) have filed four motions to dismiss
 5   in response. On May 15, 2019, Magnum Property Investments, LLC, (“Magnum”) filed
 6   a motion to dismiss. (ECF No. 73.) On May 17, 2019, Federal Home Loan Mortgage
 7   Corporation, NewRez LLC, New Residential Investment Corp., the Bank of New York
 8   Mellon Corporation filed a motion to dismiss. (ECF No. 74.) On May 20, 2019, Quality
 9   Loan Service Corporation (“Quality Loan”) filed its motion to dismiss. (ECF No. 75.)
10   On June 10, 2019, Ally Bank (erroneously sued as GMAC Bank/Ally Bank) filed a
11   motion to dismiss. (ECF No. 87.) Plaintiff filed a combined response to these motions
12   (ECF No. 81), and additionally filed a separate response to Ally Bank’s motion (ECF No.
13   93).
14          Pursuant to Civil Local Rule 7.1(d)(1), the Court finds the foregoing motions
15   suitable for adjudication without oral argument. For the reasons explained below,
16   Defendants’ motions to dismiss will be granted without leave to amend.
17   I.     Background
18                 A. Factual History
19          On January 8, 2008, Plaintiff obtained a $475,000.00 Promissory Note (the
20   “Note”) from Homecomings Financial, LLC, secured by a Deed of Trust in Plaintiff’s
21   property at 4382-4384 Mississippi Street, El Cajon, California 92104. (ECF No. 87-3, at
22   5.)1 The Deed of Trust was recorded on January 11, 2008 and listed Chicago Title as
23
24
     1
25           Pursuant to Federal Rule of Evidence 201, Defendants have moved the Court to take judicial
     notice of various documents related to Plaintiff’s claims. The documents include the Deed of Trust
26   executed by Plaintiff, several assignments of the Deed of Trust, two Substitution of Trustees under the
     Deed of Trust, a Notice of Default, and an Election to Sell Under Deed of Trust. All of these documents
27   have been recorded in the Official Records of the San Diego County Recorder’s Office. Plaintiff has
     also proffered documents, like the Notice of Trustee’s sale, evidencing the initiation of foreclosure
28   proceedings by Quality Loan.
                                                        2

                                                                                         18-CV-2551-GPC-JLB
 1   Trustee and identified Mortgage Electronic Registration Systems, Inc. (“MERS”) as the
 2   nominee beneficiary for the lender and lender’s successors and assigns. (Id.)
 3          After origination, the Deed of Trust was assigned five times, and the following
 4   assignments are reflected in the official records of the San Diego County Recorder’s
 5   Office: (1) on March 8, 2011, MERS assigned the DOT to GMAC Mortgage, LLC (ECF
 6   No. 87-4); (2) on July 17, 2013, GMAC Mortgage, LLC assigned the DOT to Ocwen
 7   Loan Servicing (ECF No. 87-5); (3) on September 14, 2015, Ocwen assigned the DOT to
 8   Residential Credit Solutions Inc. (ECF No. 87-6); (4) on October 10, 2016, Residential
 9   Credit Solutions Inc. assigned the DOT to Ditech Financial LLC (ECF No. 87-7); (5) on
10   November 13, 2017, Ditech Financial LLC assigned the DOT to NewRez (ECF No. 87-
11   8). During this period, the identity of the Trustee also changed several times. On April
12   26, 2011, GMAC Mortgage, LLC substituted CAL-Western Reconveyance Corporation
13   as Trustee. (ECF No. 74-5, at 2.) On February 2, 2016, the Law Offices of Les Zieve
14   was substituted in as Trustee. (ECF No. 75-3, at 29.) Thereafter, on June 28, 2018,
15   NewRez substituted in Quality Loan. (ECF No. 75-3, at 35.)
16          At some point in 2012, Plaintiff stopped paying his monthly payments under the
17   Loan. (ECF No. 71-1, at 39 (referring to default in April 2012); ECF No. 71-2, at 18
18   (referring to default in August 2012).) Plaintiff’s default persisted for approximately six
19   years, until June 28, 2018, when Quality Loan, acting as Trustee for NewRez, recorded a
20   Notice of Default and Election to Sell Under Deed of Trust. (ECF No. 75-3, at 38.)
21
22
            The Court will grant the requests for judicial notice. Courts routinely take judicial notice of
23   deeds of trust, notice of trustee’s sales, substitutions of trustee, and other foreclosure-related documents.
     See Fimbres v. Chapel Mort. Corp., No. 09-CV-0886-IEG (POR), 2009 WL 4163332, at *3 (S.D. Cal.
24   Nov. 20, 2009) (taking judicial notice of trust, notice of default, notice of trustee’s sale, assignment of
25   deed of trust, and substitution of trustee); see also Gerard v. Wells Fargo Bank, N.A., No.
     CV1403935MMMSHX, 2014 WL 12599606, at *2 (C. D. Cal. Sept. 11, 2014) (taking judicial notice of
26   grant deeds, a deed of trust, notice of trustee’s sale). The Court’s acknowledgment of these documents
     does not change the nature of the present proceedings, as courts are permitted to “consider certain
27   materials—documents attached to the complaint, documents incorporate by reference in the complaint,
     or matters of judicial notice—without converting the motion to dismiss into a motion for summary
28   judgment.” United States v. Ritchie, 342 F.3d 903, 907–08 (9th Cir. 2003).
                                                           3

                                                                                              18-CV-2551-GPC-JLB
 1   Thereafter, on October 8, 2018, Quality Loan recorded a Notice of Trustee’s Sale
 2   indicating that Plaintiff had been in arrears in the amount of $257,460.73. (ECF No. 75-
 3   3, 43.) The foreclosure sale took place on November 9, 2018, when Plaintiff’s property
 4   was sold at auction to Magnum.
 5                B. Procedural Background
 6         On November 7, 2018 Plaintiff filed his original complaint (ECF No. 1), and on
 7   December 5, 2018, Plaintiff filed a motion to amend the complaint to add additional
 8   defendants. (ECF No. 28.) On December 6, 2018, the Court denied the motion to amend
 9   as moot because Plaintiff could amend as of right under Federal Rule of Civil Procedure
10   15(a)(1)(A). (ECF No. 29.) In that motion, the Court specifically advised Plaintiff of his
11   responsibility under Rule 8 to submit pleadings which were “simple, concise, and direct.”
12   (Id. at 4.) It further reminded Plaintiff that failure to comply with the Federal Rules, or
13   any order of the Court may result in a dismissal of the action with prejudice. (Id. at 5.)
14         On December 17, 2018, Plaintiff filed a First Amended Complaint (“FAC”). (ECF
15   No. 29.) The FAC alleged, inter alia, that Defendants were engaged in a wrongful
16   foreclosure on his property because there was a fraudulent chain of assignments of the
17   DOT which demonstrated that NewRez was not the true beneficiary. Plaintiff also
18   alleged that the Note had become separated from the Deed of Trust, and objected that any
19   entity which sought to foreclose must show that it had physical possession of the note.
20   Plaintiff further argued that Defendants improperly responded to his inquiries to ascertain
21   the true noteholder.
22         On March 11, 2019, after considering the Defendants’ motions to dismiss, the
23   Court entered an order dismissing the FAC on three independent grounds. (ECF No. 65.)
24   First, the Court agreed with Defendants that the FAC was so scattershot, inscrutable, and
25   prolix that it ran afoul of Rule 8 with respect to many of the defendants. Second, the
26   Court held that Plaintiff lacked standing to challenge the foreclosure sale because none of
27   Plaintiff’s assertions of impropriety—i.e., the separation of the Note from the Deed of
28   Trust, the fact that some notes were endorsed in blank, and that some defendants did not
                                                   4

                                                                                 18-CV-2551-GPC-JLB
 1   satisfactorily respond to his inquiries—would render the assignments void, rather than
 2   voidable. Finally, because the Court found that Plaintiff lacked standing to challenge the
 3   foreclosure sale, the Court found that Plaintiff’s failure to tender the full amount of his
 4   outstanding debt precluded him from claiming wrongful foreclosure. In dismissing the
 5   FAC, the Court granted Plaintiff leave to file a second amended complaint, but cautioned
 6   Plaintiff that any such filing must address the deficiencies outlined in the dismissal order
 7   or risk dismissal. (Id. at 16.)
 8          Plaintiff timely filed his SAC on May 30, 20192 (ECF No. 71); an apparently
 9   accompanying set of exhibits to the SAC—submitted under the title of “Amended Brief
10   Appendix”—was uploaded to the docket on April 12, 2019 (ECF No. 67). The
11   allegations in the SAC mirror the ones previously dismissed under the FAC, with two
12   notable differences. First, in an ostensible effort to comply with Rule 8, Plaintiff
13   included a section, titled “specific claims against each defendant,” in which he groups his
14   pleadings according to defendants. (ECF No. 71, at 10–28.) Second, Plaintiff clarified
15   that his challenge to the foreclosure sale rested, in part, on a claim that NewRez had no
16   beneficial interest in the Note because NewRez’s beneficial interest stemmed, if at all,
17   from a void assignment of the DOT from Homecomings Financial, LLC, the original
18   lender, to GMAC Mortgage, LLC, back in 2011.
19          Defendants submitted motions to dismiss, arguing once more that Plaintiff’s
20   pleadings violate Rule 8, and that the SAC fails to overcome any of the deficiencies
21   identified previously identified by the Court with respect to his failure to state a claim
22   under Rule 12(b)(6).
23   II.    Applicable Legal Standards
24                 A. Rule 8
25
26   2
             The Court’s March 11, 2019 dismissal order set a 30 day deadline for the filing of any SAC. The
     Court was made aware through the Clerk’s Office that Plaintiff caused his SAC to be received on April
27   9, 2019. However, due to a docketing error, Plaintiff’s SAC was not located and uploaded on that date.
     Plaintiff then filed his SAC anew, which was then uploaded to the docket on May 30, 2019. The Court
28   finds good cause to find Plaintiff’s SAC timely.
                                                        5

                                                                                        18-CV-2551-GPC-JLB
 1         As the Court previously detailed in its December 6, 2018 Order, which granted
 2   Plaintiff leave to file a first amended complaint, (ECF No. 29), Plaintiff is beholden to the
 3   dictates of Rule 8. Rule 8(a)(2) requires that pleadings that state a claim for relief must
 4   contain “a short and plain statement of the claim showing that the pleader is entitled to
 5   relief.” Fed. R. Civ. P. 8(a)(2). Furthermore, “[e]ach allegation must be simple, concise,
 6   and direct.” Fed. R. Civ. P. 8(d)(1).
 7         Complaints that are too confusing and prolix to “perform the essential functions of
 8   a complaint” are subject to dismissal under Rule 8. See, e.g., McHenry v. Renne, 84 F.3d
 9   1172, 1177–80 (9th Cir. 1996) (upholding a Rule 8(a) dismissal of a complaint that was
10   “argumentative, prolix, replete with redundancy, and largely irrelevant”); Hatch v.
11   Reliance Ins. Co., 758 F.2d 409, 415 (9th Cir. 1985) (upholding a Rule 8(a) dismissal of a
12   complaint that was confusing and conclusory). Although the pleadings of pro se plaintiffs
13   are liberally construed, the basic pleading requirements of Rule 8 apply to self-represented
14   and counseled plaintiffs alike. Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995); Wynder
15   v. McMahon, 360 F.3d 73, 79 n. 11 (2d Cir. 2004).
16                B. Rule 12(b)(6)
17         A Rule 12(b)(6) motion attacks the complaint as not containing sufficient factual
18   allegations to state a claim for relief. “To survive a motion to dismiss [under Rule
19   12(b)(6)], a complaint must contain sufficient factual matter, accepted as true, to ‘state a
20   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)
21   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In this respect,
22   “[d]ismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a
23   cognizable legal theory or sufficient facts to support a cognizable legal theory.”
24   Mendiondo v. Centinela Hosp Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). While
25   “detailed factual allegations” are unnecessary, the complaint must allege more than
26   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
27   statements.” Iqbal, 556 U.S. at 678. “In sum, for a complaint to survive a motion to
28   dismiss, the non-conclusory ‘factual content,’ and reasonable inferences from that content,
                                                   6

                                                                                18-CV-2551-GPC-JLB
 1   must be plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret
 2   Serv., 572 F.3d 962, 969 (9th Cir. 2009).
 3          “Generally, a court may not consider material beyond the complaint in ruling on a
 4   Fed. R. Civ. P. 12(b)(6) motion.” Intri-Plex Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048,
 5   1052 (9th Cir. 2007). However, “[a] court may take judicial notice of ‘matters of public
 6   record’ without converting a motion to dismiss into a motion for summary judgment,” as
 7   long as the facts noticed are not “subject to reasonable dispute.” Lee v. City of Los Angeles,
 8   250 F.3d 668, 689 (9th Cir. 2001) (citation omitted); see also United States v. Ritchie, 342
 9   F.3d 903, 908–09 (9th Cir. 2003).
10   III.   Plaintiff’s Pleadings Comply with Rule 8
11          The Court previously dismissed Plaintiff’s FAC on the grounds that his filing was
12   so unclear, disjointed, and confusing, that it defied Rule 8’s demand for a “short and plain
13   statement of the claim.” (ECF No. 71, at 8.) The Court also found that Plaintiff failed to
14   distinguish between the defendants sued, made cursory allegations, and attempted to raise
15   broad, wholesale claims of fraud against Defendants en masse. (Id. at 7–9.)
16          Plaintiff’s SAC still gives the Court some pause at the Rule 8 threshold. At 118
17   pages (44 for the actual FAC, and 74 pages in accompanying exhibits), the allegations
18   therein are still imprecise, repetitive, and disjointed.
19          However, Defendant took to heart the Court’s admonition that pleadings must
20   attempt to connect the alleged wrongful acts to the specific wrongdoer, so that each
21   defendant is provided fair notice as to what they are to defend. To wit, Plaintiff has
22   segregated out each individual Defendant and engaged in a targeted discussion of their
23   alleged wrongful acts. (ECF No. 71, at 10–28.) Although those specified allegations are
24   themselves somewhat meandering, they are sufficiently precise so as to give each
25   defendant a fair picture of the claims against them. Indeed, despite Defendants’
26   assertions under Rule 8, they have for the most part identified Plaintiff’s primary
27   contention—that of wrongful foreclosure—and articulated arguments against that claim
28   on the merits. The Court will not grant dismissal pursuant to Rule 8.
                                                    7

                                                                                  18-CV-2551-GPC-JLB
 1   IV.   Rule 12(b)(6)
 2                A. Wrongful Foreclosure under California Law
 3         Under California law, wrongful foreclosure is a common law tort, taking the form
 4   of either “an equitable action to set aside a foreclosure sale, or an action for damages
 5   resulting for the sale, on the basis that the foreclosure was improper.” Sciarratta v. U.S.
 6   Bank National Assn., 247 Cal. App. 4th 552, 561–562 (2016). An action for wrongful
 7   foreclosure rests on three elements: “(1) [T]he trustee or mortgagee caused an illegal,
 8   fraudulent, or willfully oppressive sale of real property pursuant to a power of sale in a
 9   mortgage or deed of trust; (2) the party attacking the sale (usually but not always the
10   trustor or mortgagor) was prejudiced or harmed; and (3) in cases where the trustor or
11   mortgagor challenges the sale, the trustor or mortgagor tendered the amount of the
12   secured indebtedness or was excused from tendering.” Sciarratta v. U.S. Bank National
13   Assn., 247 Cal. App. 4th 552, 561–562 (2016) (internal quotation marks and citations
14   omitted).
15         Debtors like Plaintiff face an additional hurdle—that of standing. As a third party
16   to any assignments of the mortgage, the general presumption is that a debtor lacks
17   standing to assert wrongful foreclosure. See, e.g., Yhundai v. IMPAC Funding Corp., 1
18   Cal. App. 5th 1252 (2016) (holding that borrower could not challenge foreclosure on the
19   assignment of the deed of trust to the foreclosing party bore defects rendering it voidable
20   because any such claim belonged to the parties to the assignment); see also 7 Cal. Jur. 3d
21   (2012) Assignments § 43 (“Where an assignment is merely voidable at the election of the
22   assignor, third parties, and particularly the obligor, cannot avoid the obligation or
23   successfully challenge the validity or effectiveness of the transfer.” (emphasis added)).
24          However, in Yvanova v. New Cent. Mortgage Corp., 62 Cal. 4th 919, 923 (2016),
25   the California Supreme Court clarified that a third-party debtor may nonetheless have
26   standing if she alleges that an assignment is void, as opposed to merely voidable. In so
27   holding, the court distinguished between void and merely voidable assignments. A
28   challenge to a void assignment, the court reasoned, does not involve the debtor’s
                                                   8

                                                                                 18-CV-2551-GPC-JLB
 1   assertion of the rights of parties to the assignment, but rather rests upon the debtor’s
 2   “assert[ion of] her own interest in limiting foreclosure on her property to those with legal
 3   authority to order a foreclosure sale.” Id. at 937. Instead, debtor’s standing is predicated
 4   upon the loss of ownership of her home due to an allegedly illegal trustee’s sale that, but
 5   for the purported beneficiary’s actions in ordering the sale based upon the allegedly void
 6   assignment, would not have occurred. Id.
 7         The burden of alleging a void sale rests with the debtor. Saterbak v. JP Morgan
 8   Chase Bank, N.A., 245 Cal. App. 4th 808, 814 (2016). “A sale is not rendered void
 9   merely because of minor or technical defects.” Ram v. OneWest Bank, FSB, 234 Cal.
10   App. 4th 1, 11 (2015). However, “a sale is rendered void . . . when the defects are
11   substantial,” such as when “the foreclosure sale is conducted by an entity that lacks
12   authority to do so.” Id. (citing Dimock v. Emerald Properties, 81 Cal. App. 4th 868, 878
13   (2000)).
14                B. Plaintiff Lacks Standing to Plead Wrongful Foreclosure
15         Plaintiff articulates three reasons for why the assignments—cumulating in NewRez
16   as the purported beneficiary—should be deemed void. First, Plaintiff argues that there
17   has been a separation of the Note and the Deed of Trust. Second, Plaintiff argues that
18   Defendants committed fraud by misleading him and refusing to disclose the legitimate
19   Note holder when Plaintiff demanded they verify the true Noteholder. Third, Plaintiff
20   contends that significant irregularities in the transfer of the Deed of Trust made the
21   transfers and assignments of the Note ineffectual.
22         Defendants retort that Plaintiff’s arguments for standing are merely duplicative of
23   the contentions in his FAC. Thus, they must be rejected because Plaintiff has not alleged
24   anything which would render the assignments void, as opposed to voidable.
25         After reviewing the applicable law, and the parties’ briefing, the Court concludes
26   that Plaintiff once again has failed to allege that he has standing to sue. Plaintiff’s
27   arguments are nearly identical to arguments previously raised in his FAC, and are
28   unavailing for reasons discussed in the Court’s March 11, 2019 order. The Court
                                                    9

                                                                                  18-CV-2551-GPC-JLB
 1   addresses Plaintiff’s theories in turn.
 2                         1. Separation of the Note from the Deed of Trust
 3         Plaintiff’s first argument for the invalidity of Defendants’ assignments rests on his
 4   assertion that the Note and Deed of Trust are inseparable, and that Defendants must
 5   produce the actual Note in order to foreclose. For this proposition, Plaintiff leans on the
 6   common law rule recited by the Ninth Circuit in In re Veal, 450 B.R. 897, 916 (9th Cir.
 7   2011) (“The note and mortgage are inseparable; the former as essential, the latter as an
 8   incident. An assignment of the note carries the mortgage with it, while an assignment of
 9   the latter alone is a nullity.” (quoting Carpenter v. Longan, 83 U.S. 271, 274–75 (1875)).
10         Courts have repeatedly rejected the contentions advanced by Plaintiff. As stated
11   by the Court of Appeals in Debrunner, California’s comprehensive non-judicial
12   foreclosure statute, Cal. Civ. Code § 2924, “does not require a beneficial interest in both
13   the Note and the Deed of Trust to commence a non-judicial foreclosure sale,” and
14   accordingly, the separation of the note and deed of trust does not prevent a party from
15   concluding a non-judicial foreclosure sale. Debrunner v. Deutsche Bank Nat’l Trust Co.,
16   204 Cal. App. 4th 433, 441 (2012) (quoting Lane v. Vitek Real Estate Indus. Grp., 713 F.
17   Supp. 2d 1092, 1098 (E.D. Cal. 2010)). Nor is there a rule prohibiting the separation of
18   the Note from the Deed of Trust. On the contrary, both California courts and federal
19   courts interpreting California law have concluded that nothing “precludes foreclosure
20   when the foreclosing party does not possess the original promissory note.” Id. at 440.
21         Because a “party need not possess [the] promissory note to foreclose,” there is no
22   reason to credit Plaintiff’s assertion that the assignments are void for want of the Note.
23   Robertson v. Citibank, NA, 713 F. App’x. 612, 613 (9th Cir. 2018) (unpublished) (citing
24   Debrunner, 204 Cal. App. 4th at 440). Nor is there any legal basis for Plaintiff’s
25   contention that the alleged separation of the Note and the Deed of Trust poses a bar to
26   foreclosure on the subject property.
27                         2. Allegations of Fraud
28         Next, Plaintiff argues that the assignments are invalid because Defendants
                                                  10

                                                                                 18-CV-2551-GPC-JLB
 1   committed fraud during the course of their interactions with Plaintiff.
 2         Under California law, the necessary elements of fraud are: (1) misrepresentation
 3   (false representation, concealment, or nondisclosure); (2) knowledge of falsity (scienter);
 4   (3) intent to defraud (i.e., to induce reliance); (4) justifiable reliance; and (5) resulting
 5   damage.” Alliance Mortgage Co. v. Rothwell, 10 Cal. 4th 1266, 1239 (2016); accord
 6   Moore v. Brewster, 96 F.3d 1240, 1245 (9th Cir. 1996); see also CAL. CIV. CODE § 1572.
 7   The burden to establish fraud is “heavy,” Robi v. Five Platters, Inc., 918 F.2d 1439, 1444
 8   (9th Cir. 1990), particularly because, in addition to pleading the elements of fraud, “‘a
 9   party must state with particularity the circumstances constituting fraud.’” Kearns v. Ford
10   Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (quoting Fed. R. Civ. P. 9(b)). Rule 9(b)
11   requires that the facts constituting the fraud be pled with specificity. Conclusory
12   allegations are insufficient. See Moore v. Kayport Package Exp., Inc., 885 F.2d 531, 540
13   (9th Cir. 1989) (“A pleading is sufficient under Rule 9(b) if it identifies the circumstances
14   constituting fraud so that a defendant can prepare an adequate answer to the allegations.
15   While statements of the time, place and nature of the alleged fraudulent activities are
16   sufficient, mere conclusory allegations of fraud are insufficient.”).
17         The precise contours of Plaintiff’s pleadings are somewhat hazy, but Plaintiff
18   appears to allege two theories of fraud. First, Plaintiff argues that on February 23, 2011,
19   MERS, the nominee beneficiary, fraudulently caused the Note to be assigned to GMAC
20   Mortgage, LLC, when Homecomings Financial, the original lender, had previously sold
21   its beneficiary interest to GMAC Bank on January 8, 2008. Second, Plaintiff appears to
22   argue that his foreclosure occurred as a result of misleading and fraudulent letters issued
23   by Defendants in response to his inquiries for Defendants to verify the true Note holder.
24         Plaintiff’s fraud allegations with respect to MERS are not pleaded with the
25   specificity demanded by Rule 9(b). Plaintiff’s allegations are cursory in nature, advising
26   MERS only that its sale of the Loan to GMAC Mortgage, LLC, in 2011 was done
27   “fraudulently.” (ECF No. 71, at 12.) Plaintiff does not provide specific allegations as to
28   MERS’s scienter, intent to defraud, or any resulting damage. These mandatory elements
                                                    11

                                                                                    18-CV-2551-GPC-JLB
 1   are pleaded only at the grossest levels of generality. (See id. at 31–33). Plaintiff does not
 2   articulate any allegations of how MERS knew that its assignment was improper, nor does
 3   he plead the dates, circumstances, and occasions on which he either relied on
 4   representations made by MERS or made Loan payments to MERS (or the servicer at the
 5   time) which might be construed as damages. Plaintiff’s allegations as to MERS do not
 6   pass muster under Rule 9(b).
 7          Plaintiff’s remaining fraud claims against the other Defendants, predicated on
 8   Defendants’ alleged failure to disclose the Note holder at Plaintiff’s written request, also
 9   fail. Fraud requires an allegation of “resulting damages.” Alliance Mortgage Co., 10
10   Cal. 4th at 1239. To the extent that Plaintiff asserts damages in terms of Loan payments
11   made to parties not entitled to collect under the DOT, those allegations fail as to the other
12   Defendants for the same reasons as they failed as to MERS. To the extent that Plaintiff
13   asserts that he was damaged because Defendants’ refusal to verify the Note holder
14   somehow resulted in his coming into default, that notion fails as a matter of logic and
15   chronology.
16          Plaintiff became in default of his loan obligations in 2012, but asserts injury arising
17   out of Defendants’ responses to Plaintiff’s questions regarding his Loan. According to
18   judicially-noticeable documents, the earliest of Plaintiff’s inquiries was submitted on
19   August 30, 2013. (See ECF No. 71-1, at 39 (referring to default in April 2012); ECF No.
20   71-2, at 18 (referring to default in August 2012).) Given that any fraudulent
21   representations would have taken place after Plaintiff’s default, the Court cannot see how
22   any of the Defendants’ alleged actions could have caused Plaintiff any damages. See
23   Banares, 2014 WL 985532, at *7 (“Plaintiff alleges that she suffered damages as a result
24   of Defendants’ ‘illegal and fraudulent foreclosure activities,’ but does not allege how
25   Wells Fargo’s response to the questions regarding her Loan servicing would have helped
26   her avoid foreclosure, especially since Plaintiff was already in default prior to ending the
27   letter.”).
28                         3. Irregularities in the Transfer of the Note
                                                   12

                                                                                 18-CV-2551-GPC-JLB
 1          Finally, Plaintiff asserts that NewRez, the entity that caused Quality Loan as
 2   Trustee to initiate non-judicial foreclosure, lacked the requisite beneficial interest in the
 3   Loan because of an earlier defect in the chain of title. Specifically, Plaintiff contends that
 4   the DOT was never legitimately assigned to GMAC Mortgage, LLC, rendering the
 5   ensuing chains in the assignment of title void.
 6          Plaintiff’s contentions rest on a January 8, 2008 letter printed on Homecomings
 7   Financial letterhead, advising him that his “mortgage loan has been purchased by GMAC
 8   Bank from Homecomings Financial, LLC.” (ECF No. 71, at 7.) If Homecomings
 9   Financial relinquished its beneficial interest to GMAC Bank back in 2008, Plaintiff
10   argues, it could not have possibly assigned its interest again on February 23, 2011, when
11   MERS, as the nominee designated by Homecoming Financial, purported to execute an
12   assignment of the DOT to GMAC Mortgage, LLC. According to Plaintiff, MERS’s
13   assignment to GMAC Mortgage, LLC was void, and all subsequent assignments,
14   including to NewRez, are defective as a result.
15          Plaintiff’s argument, however, is unavailing given the explicit language of the
16   Deed of Trust. The Deed of Trust identifies Homecomings Financial as the “Lender” and
17   names MERS “as [t]he beneficiary of this Security Instrument . . . (solely as nominee for
18   Lender and Lender’s successors and assigns) and the successors and assigns of MERS.”
19   (ECF No. 85-3, at 4.)3 It also provides that the borrower, i.e., Plaintiff, “understands and
20   agrees that MERS holds only legal title to the interests granted by the Borrower in this
21   Security Instrument,”—i.e., the DOT—and that “MERS (as nominee for Lender and
22   Lender’s successors and assigns) has the right: to exercise any of those interests.” (Id.)
23   According to the DOT, then, MERS has the right to assign the beneficiary interest in the
24   DOT on behalf of not only Homecomings Financial, but also any of Homecoming
25
26
     3
             Typically, the owner of a promissory note is the beneficiary of the associated deed of trust.
27   Orcilla v. Big Sur, Inc., 244 Cal. App. 4th 982, 1003 (2016). “Under the MERS System, however,
     MERS is designated as the beneficiary in deeds of trust, acting as ‘nominee’ for the lender, and granted
28   the authority to exercise legal rights of the lender.” Id.
                                                        13

                                                                                           18-CV-2551-GPC-JLB
 1   Financial’s successors and assigns. So, even if the Court were to construe the January 8,
 2   2008 letter as evidencing an actual assignment by Homecomings Financial to GMAC
 3   Bank, MERS, would nonetheless have had the authority to assign away any interest
 4   vested in GMAC Bank, since GMAC Bank would have been an assignee of
 5   Homecomings Financial. See, e.g., Calvo v. HSBC Bank USA, N.A., 199 Cal. App. 4th
 6   118, 125 (2011) (holding that the nominee had the right to initiate foreclosure on behalf
 7   of an assignee of the original lender based on similar contract language); Gomes v.
 8   Countrywide Home Loans, Inc., 192 Cal. App. 4th 1149, 1157 n. 9 (2011) (same).
 9         Accordingly, MERS was authorized to assign the DOT in 2011. That being the
10   case, Defendants have contradicted Plaintiff’s claim of voidness by a series of judicially-
11   noticeable documents demonstrating that there are no defects in the chain of title
12   beginning with MERS and ending with NewRez. See Gamboa v. Tr. Corps, No. 09-
13   0007 SC, 2009 WL 656285, at *4 (N.D. Cal. Mar. 12, 2009) (rejecting borrower’s
14   assertion that a beneficiary was not the holder of a properly-endorsed note because record
15   documents demonstrated an unbroken chain of assignments of the Deed of Trust
16   concluding with the foreclosing party). The recorded assignments at hand—from MERS
17   to GMAC Mortgage, LLC, from GMAC Mortgage, LLC to Ocwen Loan Servicing, LLC,
18   from Ocwen to Residential Credit Solutions, Inc. to Ditech Financial LLC, from Ditech
19   to NewRez—defeat Plaintiff’s allegations that NewRez lacked authority to foreclose. See
20   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (courts entertaining
21   motions to dismiss need not accept as true allegations that “contradict matters properly
22   subject to judicial notice”).
23                         4. Conclusion as to Standing
24         “A third party to an assignment lacks standing to challenge its effectiveness unless
25   the assignment is void, as opposed to voidable.” Banares, 2014 WL 985532, at *3. All
26   three of Plaintiff’s theories for voidness fail, once more, as a matter of law. Plaintiff
27   therefore lacks standing to assert a wrongful foreclosure claim.
28                C. Failure to Tender
                                                   14

                                                                                  18-CV-2551-GPC-JLB
 1          Even if the Court were to assume that Plaintiff has standing, his failure to tender the
 2   amount of his indebtedness would doom his case.
 3          As Defendants point out, a defaulted borrower is “required to allege tender of the
 4   amount of [the lender’s] secured indebtedness in order to maintain any cause of action for
 5   irregularity in the sale procedure.” Abdallah v. United Savings Bank, 43 Cal. App. 4th
 6   1101, 1109 (1996). “The tender rule requires a plaintiff to (1) ‘demonstrate a willingness
 7   to pay’ and (2) ‘show the ability to pay.’” Farah v. Wells Fargo Home Mortgage, No.
 8   5:13-cv-01127-PSG, 2014 WL 261562, at *2 (Jan. 23, 2014 (quoting In re Worcester, 811
 9   F.2d 1224, 1231 (9th Cir. 1987)). “The rationale behind the rule is that if plaintiffs could
10   not have redeemed the property had the sale procedures been proper, any irregularities in
11   the sale did not result in damages to the plaintiffs.”                FPCI RE-HAB 01 v. E & G
12   Investments, Ltd., 207 Cal. App. 3d 1018, 1022 (1989).
13          Plaintiff has not made any offer to tender the amount still owing on his loan. His
14   failure to tender the amount of his indebtedness is yet another reason why his claims cannot
15   prevail.
16   V.     Conclusion
17          To conclude, although Plaintiff clears the Rule 8 threshold, his SAC fails because
18   he lacks standing to mount a wrongful foreclosure claim, and because he has failed to
19   tender the amount of the debt. As such, Defendants’ motions to dismiss under Rule
20   12(b)(6) are GRANTED with prejudice.4 The motion hearing set for July 12, 2019 is
21   hereby VACATED.
22          The Clerk is directed to enter judgment against Plaintiff.
23
24   4       Leave to amend need not be given if a complaint as amended is subject to dismissal. Moore v.
25   Kayport Package Exp., Inc., 885 F.2d 531, 538 (9th Cir. 1989). The Court’s discretion to deny or grant
     leave to amend is particularly broad where Plaintiff has previously been permitted to amend his complaint.
26   See Sisseton–Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996). Failure to cure
     deficiencies by previous amendments is one of the factors to be considered in deciding whether justice
27   requires granting leave to amend. Moore, 885 F.2d at 538. The Court previously identified in its March
     11, 2019 Order deficiencies which Plaintiff has failed to cure in the instant pleading. The Court finds that
28   any further amendments would be futile. As such, the dismissal is without leave to amend.
                                                         15

                                                                                            18-CV-2551-GPC-JLB
 1        IT IS SO ORDERED.
 2   Dated: June 26, 2019
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              16

                                   18-CV-2551-GPC-JLB
